DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      MIGUEL A. HERNANDEZ,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D17-1872

                          [August 31, 2017]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; John S. Kastrenakes,
Judge; L.T. Case Nos. 2014CF010002A and 2014CF010161A.

  Miguel A. Hernandez, Okeechobee, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, TAYLOR and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.